UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6920


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JACKSON BRAD WHITE, JR.,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Anthony John Trenga,
District Judge. (1:12-cr-00309-AJT-1; 1:14-cv-00430)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jackson Brad White, Jr., Appellant Pro Se.     Marc Birnbaum,
Angelissa Domenica Savino, Special Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jackson     Brad     White,    Jr.,       seeks    to        appeal    the    district

court’s    order     denying     relief      on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial       showing          of     the    denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

White has not made the requisite showing.                           Accordingly, we deny

a   certificate      of    appealability          and    dismiss       the    appeal.        We

dispense     with        oral   argument      because          the     facts    and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3